Title: From Alexander Hamilton to Sharp Delany, 22 January 1795
From: Hamilton, Alexander
To: Delany, Sharp


Sir
Treasury Department January 22d. 1795
It appears from the Petition of Thomas Elder, owner of the Schooner Eliza, that when you gave a permit to land the Cargo of the said Schooner, you were acquainted with the circumstance of their being a Cask of spirits on board of less capacity than ninety Gallons.
I cannot help therefore expressing my disapprobation of the transaction as being both improper & irregular.
I am with consideration   Sir   Your Most obedt. Servt.
Sharp Delany EsquireCollector of Philadelphia

